ShebwiN, J.
Tbe pivotal question in this case is whether section 441 of the Code of 1897 fixed the compensation of official county papers at thirty-three and one-third cents per square absolutely, or fixed that sum as a limit beyond- which the board could not go, and gave it the power to contract that the work be clone for less. We are clearly, of opinion that the statute was not intended to provide for a fixed and absolute amount. The language is, “and the cost of such publication shall not exceed thirty-three and one-third cents.” This clearly fixed a maximum limit to the cost of publication, and quite as certainly left it to the discretion of the board as to what should be paid within this limit. This not only appears plain from the wording of the statute, but it seems' to have beeii the construction placed upon the language by a subsequent Legislature, for the words “not exceed”were stricken from the section, and the word “be” inserted in lieu thereof by chapter 22, page 11, Laws 29th General Assembly. It is true,‘the law provided that certain papers should be designated as the official papers of the county, and this without any discretion on the part of the board; but neither the Legislature nor the board could compel any paper to publish the proceedings, no matter Avhat compensation might be fixed therefor, and, if the plaintiff was not satisfied with the rate fixed by the board, he -was uuder no obligation to do the work. If no rate had been fixed in advance, the plaintiff would only be entitled to reasonable compensation, not exceeding the limit fixed by the statute. The board having the power to fix the rate within the statutory limit, and the plaintiff having accepted its action in the matter and acted thereunder, he has no just cause of complaint. It is unnecessary to discuss the rulings on the introduction of evidence.
The judgment is aeeibmed.